Citation Nr: 0418403	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  94-39 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1991 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's claim of entitlement 
to service connection for PTSD.  He subsequently perfected a 
timely appeal regarding that issue.

In February 2003, the veteran presented testimony at a 
personal hearing before the undersigned Acting Veterans Law 
Judge in Washington, D.C.  A transcript of this hearing was 
prepared and associated with the claims folder.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  He essentially contends that he developed PTSD as a 
result of being exposed to combat while serving in the 
Republic of Vietnam during the Vietnam War.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  

Under this law, VA is required to provide specific notice to 
claimants of the evidence needed to substantiate their 
claims, and as to what evidence is to be provided by the 
claimant and what evidence VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a).  This requirement is not 
met unless VA can point to specific documents in the record 
that provide the necessary notice.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In this case, the Board has been unable to identify any 
documents in the claims file establishing that VA has 
satisfied the notification requirements of the VCAA.  
Therefore, the Board concludes that a remand of this case to 
the RO is necessary so that the veteran can be advised as to 
the specific evidence needed to substantiate his claim, and 
as to what evidence must be provided by the veteran and what 
evidence will be obtained by VA.

The Board further finds that, while this case is in remand 
status, the RO should ensure that all available treatment 
records have been obtained from the VA Medical Center (MC) in 
San Juan and from Dr. Marcos Rosado del Valle, a private 
psychiatrist who reportedly treated the veteran in 1984.

In addition, the Board finds that the RO should ensure that 
the veteran's complete service personnel records have been 
obtained and associated with the claims folder, to include 
his DA Form 20, Enlisted Qualification Record.

Accordingly, this case is remanded to the RO via the AMC for 
the following actions:

1.  The RO/AMC must take appropriate 
steps to ensure that the notification 
requirements and development procedures 
of the VCAA are fully satisfied.  In 
particular, the RO/AMC should send a 
letter to the veteran detailing the 
provisions of the VCAA and the associated 
implementing regulations.  The RO/AMC 
should specifically notify the veteran as 
to the type of information or evidence 
that is necessary to substantiate his 
claim for service connection for PTSD.  
The RO/AMC should also advise the veteran 
as to which evidence must be obtained by 
the veteran, and which evidence will be 
obtained by VA on his behalf.  The RO/AMC 
should also advise the veteran to 
identify and provide any additional 
evidence not yet of record that he 
believes may be relevant/pertinent to his 
appeal.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

2.  The veteran should again be provided 
an opportunity to present any additional 
information regarding the stressful 
events claimed to have caused the claimed 
psychiatric disability and to identify 
potential alternative sources for 
supporting evidence regarding the 
stressors he alleges occurred in service.  
In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the claimed 
stressor events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  The RO/AMC should then 
request any supporting evidence from 
alternative sources identified by the 
veteran and any additional alternative 
sources deemed appropriate.

3.  The RO/AMC should request that the 
veteran identify all VA and non-VA health 
care providers that have treated him 
since service for any psychiatric 
problems.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  The 
RO/AMC should specifically ask the 
veteran to provide necessary 
authorization so as to allow the RO/AMC 
to obtain all available treatment records 
from Dr. Marcos Rosado del Valle, the 
psychiatrist who reportedly treated him 
on several occasions in 1984.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be so 
informed in writing.

4.  The RO/AMC should obtain all 
available treatment records pertaining to 
the veteran from the VAMC in San Juan 
since February 2000.

5.  The RO/AMC should contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, to 
ensure that the veteran's complete 
service personnel records have been 
obtained and associated with the claims 
folder, to include his DA Form 20.

6.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran served in combat 
during service, and, if not, whether he 
was exposed to a stressor or stressors in 
service.  If the RO/AMC determines that 
the record establishes the existence of a 
stressor or stressors, the RO/AMC must 
specify what stressor or stressors in 
service it has determined are established 
by the record.

7.  Once the above development is 
completed, the RO/AMC is free to 
undertake any additional development 
deemed necessary, to include arranging 
for the veteran to undergo a VA 
psychiatric examination.

8.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the RO/AMC should issue a Supplemental 
Statement of the Case, and the veteran 
and his representative should be afforded 
time in which to respond.

The purpose of this REMAND is to cure procedural defects and 
accomplish additional development that will complete the 
record.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



